Citation Nr: 0815641	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran filed a motion to advance on docket in January 
2008.  In April 2008, the Board granted the veteran's motion.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that a bilateral hearing impairment was identified during 
service or that the sensorineural component of the currently 
diagnosed bilateral hearing loss manifested to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service; there is no competent 
medical evidence of record that otherwise links bilateral 
hearing loss to the veteran's service.

2.  The competent medical evidence does not link tinnitus to 
the veteran's reported in-service noise exposure.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.159, 3.303, 3.307, 3.385 (2007).  

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claims, in correspondence dated in February 2006, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service connection for hearing loss.  
The RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claims.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained photocopies of the 
veteran's service medical records and treatment records from 
VAMC Kansas City.  The RO has also provided the veteran with 
a VA audiological examination, a report of which has been 
associated with his claims file.  The veteran responded to 
the VCAA notice in February 2006, although he did not 
indicate if he had additional evidence to submit in support 
of his claims.  The veteran subsequently submitted a notice 
of disagreement in August 2006, and a substantive appeal, 
dated in May 2007.  In neither of these documents did the 
veteran inform VA that he had any other evidence relevant to 
his appeal.  The Board thus finds that no further development 
is required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Evidence and Analysis

In the veteran's claim for compensation benefits, dated in 
January 2006, he asserted that he sustained acoustic trauma 
while performing artillery maneuvers at Fort Sill.  The 
veteran claimed he wore no ear protection and that because of 
this, he was nearly deaf in his left ear.  The veteran also 
asserted in his notice of disagreement, dated in August 2006, 
that he received no formal hearing test upon leaving the 
service.  The veteran maintained that had he been given such 
an examination, it would have showed the beginning of his 
hearing loss and tinnitus.  

The Board has reviewed the entire claims file and first 
observes that the veteran's service medical records did not 
include audiometer results at either the veteran's entrance 
or separation.  Both a pre-induction physical examination 
report, dated in August 1950, and a separation examination 
report, dated in September 1952, showed that whispered voice 
testing was 15/15 in both ears on both occasions.  

The evidence in the claims file pertaining to hearing loss 
included a VA audiological examination report, dated in May 
2006.  In that report, Dr. R.M., Doctor of Audiology (Au.D.), 
reported the following results from an audiological 
evaluation in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
85
110
110
LEFT
65
65
75
90
90

Speech recognition scores per the Maryland CNC word list were 
reported to be 40 percent in the right and 26 percent in the 
left.  Dr. R.M. summarized the audiogram results as follows.  
The veteran had bilateral low to high frequency sensorineural 
hearing loss from 250 Hz and above of a mild to profound 
degree for the right ear, and of a moderate to severe degree 
for the left.  

In the report, Dr. R.M. discussed the veteran's pertinent 
military and medical history, including the relevant portions 
of his service medical records cited above.  Dr. R.M. stated 
that the whispered voice test was not valid in assessing 
noise induced hearing loss.  Regarding in-service noise 
exposure, Dr. R.M. noted the veteran had not been subject to 
combat conditions.  Dr. R.M. stated that the veteran's in-
service noise exposure was not extreme, but rather limited to 
training exercises.  Other sources of reported noise exposure 
included occupational (carpentry) and recreational (some wood 
working) activities.  There were no reported non-noise 
related interactions attributed to infections, surgeries, 
head trauma, familial history, or ototoxic drugs.  Regarding 
the tinnitus, Dr. R.M. reported that the veteran's tinnitus 
was mild and that the onset was not "time locked" to his 
military experience.  Dr. R.M. concluded that more likely 
than not, these findings did not represent a reasonable case 
for connecting his present severe hearing condition and 
tinnitus to his in-service noise exposure, which was limited 
to training exercises.

Although the severity of hearing loss for both ears meets the 
threshold levels to be considered a disability as defined by 
VA regulations, the competent medical evidence does not show 
that these conditions arose in or were aggravated by active 
duty service.  38 C.F.R. §§ 3.303, 3.385 (2007).  The Board 
finds Dr. R.M.'s opinion, which included a thorough 
discussion of the veteran's medical and military history, to 
be highly probative.  Dr. R.M.'s report included references 
to all pertinent medical records and the findings from his 
own examination.  For these reasons, the Board gives this 
report substantial weight.

The Board has also considered VAMC records, which included 
numerous audiology progress notes and consultations.  These 
records reflected sloping to mild profound sensorineural 
hearing loss bilaterally (see. e.g. audiology progress note 
dated in December 2005).  In none of these records, however, 
did an audiologist or other qualified medical professional 
link the current bilateral sensorineural hearing loss to the 
veteran's active duty service or provide any opinions 
regarding the etiology of the veteran's hearing loss.  These 
records also failed to show that a sensorineural component of 
the veteran's bilateral hearing loss became manifest to a 
degree of 10 percent or more within one year after the 
veteran's discharge.  Instead, these records only pertained 
to treatment for the veteran's current condition.  
 
The Board has considered the veteran's lay statements 
regarding the etiology of his hearing loss and tinnitus, but 
declines to give them any weight.  The appellant is competent 
to give evidence about what he experienced; for example, he 
is competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Having found the VA examination report to be reliable, and 
that no competent medical evidence exists to the contrary, 
the Board is unable to grant service connection for bilateral 
hearing loss or tinnitus.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


